             Case 2:19-cv-01861-JDP Document 21 Filed 03/08/21 Page 1 of 4


 1
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9                    FOR THE EASTERN DISTRICT OF CALIFORNIA
10                             SACRAMENTO DIVISION

11 TRESA LEE WIEBE,                            Case No. 2:19-cv-01861-JDP
12
           Plaintiff,                          STIPULATION AND ORDER FOR THE
13                                             AWARD OF ATTORNEY FEES UNDER
14                v.                           THE EQUAL ACCESS TO JUSTICE ACT
                                               (EAJA)
15 ANDREW SAUL,                                28 U.S.C. § 2412(d)
16 Commissioner of Social Security,
                                               ECF No. 20
17               Defendant.
18         TO THE HONORABLE JEREMY D. PETERSON, MAGISTRATE JUDGE OF
19 THE UNITED STATES DISTRICT COURT:
20      The Parties through their undersigned counsel, subject to the Court’s approval,
21
     stipulate that Plaintiff be awarded attorney fees in the amount of NINE THOUSAND,
22
     ONE HUNDRED DOLLARS and 00/100 ($9,100.00) under the Equal Access to
23
     Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for all
24
     legal services rendered on behalf of Plaintiff by counsel in connection with this civil
25
     action, in accordance with 28 U.S.C. § 2412(d).
26
           After the Court issues an order for EAJA fees to Plaintiff, the government will
27
     consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
28
             Case 2:19-cv-01861-JDP Document 21 Filed 03/08/21 Page 2 of 4


 1 Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
 2 to honor the assignment will depend on whether the fees are subject to any offset
 3 allowed under the United States Department of the Treasury’s Offset Program. After
 4 the order for EAJA fees is entered, the government will determine whether they are
 5 subject to any offset.
 6
         Fees shall be made payable to Plaintiff, but if the Department of the Treasury
 7
   determines that Plaintiff does not owe a federal debt, then the government shall cause
 8
   the payment of fees, expenses and costs to be made directly to counsel, pursuant to the
 9
   assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff’s
10
   counsel, Meghan O. Lambert.
11
         This stipulation constitutes a compromise settlement of Plaintiff’s request for
12
   EAJA fees, and does not constitute an admission of liability on the part of Defendant
13
   under the EAJA. Payment of NINE THOUSAND, ONE HUNDRED DOLLARS and
14
15 00/100 ($9,100.00) in EAJA attorney fees. These payments shall constitute a complete
16 release from, and bar to, any and all claims that Plaintiff and Plaintiff’s attorney,
17 Meghan O. Lambert, may have relating to EAJA attorney fees in connection with this
18 action.
19         This award is without prejudice to the rights of Plaintiff’s attorney to seek Social
20 Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
21 provisions of the EAJA.
22                                          Respectfully submitted,
23
24 Dated: March 4, 2021                     /s/ Meghan O. Lambert
25                                          MEGHAN O. LAMBERT
                                            Attorney for Plaintiff
26
27 Dated: March 4, 2021                     PHILIP A. TALBERT
28
                                                -2-
     Case 2:19-cv-01861-JDP Document 21 Filed 03/08/21 Page 3 of 4


 1                              Acting United States Attorney
                                DEBORAH LEE STACHEL
 2                              Regional Chief Counsel, Region IX
 3                              Social Security Administration

 4                           By: /s/ Chantal Jenkins *
 5                              CHANTAL JENKINS
                                Special Assistant U.S. Attorney
 6                              Attorneys for Defendant
 7                              (*Permission to use electronic signature
                                obtained via email on March 4, 2021).
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                    -3-
            Case 2:19-cv-01861-JDP Document 21 Filed 03/08/21 Page 4 of 4


 1                                        ORDER
         The parties’ stipulation for payment of EAJA attorney fees is approved and so
 2
   ordered. ECF No. 20.
 3
 4
     IT IS SO ORDERED.
 5
 6 Dated:    March 5, 2021
                                             JEREMY D. PETERSON
 7
                                             UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -4-
